DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS Form (SB08) submitted on 08 October 2020 and 28 January 2021 have been considered.

Allowable Subject Matter
Claims 21-40 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Mehta et al. (WO #2014/036121) in view of Crockett et al. (US Provisional #61/749789, used US PGPUB #2015/0304791) further in view of Takumai et al. (US PGPUB #2014/0126753), Yusue et al. (US Patent #4410063), and Bharitkar et al. (US PGPUB #2006/0062404) teaches a speaker for transmitting sound waves to be reflected off an upper surface of a listening environment as reflected sound waves, comprising:
an upward-firing driver having a variable inclination angle of between 18 degrees to 22 degrees relative to a horizontal plane of the upper surface.


wherein the inclination angle is changed in response to positional information and sound absorption of the upper surface; and
a virtual height filter applying a frequency response curve to a signal transmitted to the upward-firing driver to create a target transfer curve that imparts a frequency response to the reflected sound waves that accentuates a perception of virtual height to a listener in the listening environment, the virtual height filter having a filter scaling parameter that is set as a function of the variable inclination angle. 
These limitations, in combination with the remaining limitations of independent claims 21, 32, and 37 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651